Exhibit 10.2 Execution Copy SUPPLY AGREEMENT FOR MONTERREY, MEXICO THIS AGREEMENT is entered into on this 13th day of July, 2007. BETWEEN: THE HERSHEY COMPANY, a corporation organized and existing under the laws of the State of Delaware, with a principal place of business at 100 Crystal A Drive, Hershey, Pennsylvania 17033, (hereinafter referred to as “Hershey” or a “Party”), and BARRY CALLEBAUT, AG, a corporation organized and existing under the laws of Switzerland with a principal place of business at Westpark Pfingstweidstrasse 60, 8500 Zurich, Switzerland, (hereinafter individually referred to as “Callebaut” or a “Party”). Callebaut and Hershey may collectively be referred to herein as the “Parties”. BACKGROUND This Supply Agreement for Monterrey, Mexico (hereinafter this “Agreement”) is subject to the terms and conditions found in the Master Innovation and Supply Agreement between Hershey and Callebaut of even date herewith (the “Master Agreement”).This Agreement further specifies the terms pursuant to which Callebaut will manufacture the products specified in Exhibit I-M at its Monterrey, Mexico facility (the “Products”) for Hershey.Callebaut has indicated its ability and intent to manufacture the Products for Hershey in accordance with the terms and conditions specified herein. Defined terms used herein and not otherwise defined herein shall have the meaning set forth in the Master Agreement. NOW THEREFORE, with the intent to be legally bound and in consideration of the mutual promises herein set forth and other good and valuable consideration, the Parties hereby agree as follows: 1) Production of the Product A) Callebaut shall manufacture the Products specified in Exhibit I-M at its facility to be located in Monterrey, Mexico as further described herein.Products may be added to or removed from this list by Hershey at any time throughout the term of this Agreement.If a new Product is added, Exhibit I-M will be revised to add the 1 new Product.Other exhibits will be added or revised as required to reflect the production of the new Product(s). B) Provisions regarding the volume of Products to be sourced under this Agreement are set forth in the Master Agreement.In the event that Hershey’s actual order volume of Products in any given calendar year during the Term of this Agreement is less than the volume set forth in Exhibit VIII-M (“Minimum Threshold Volume”) from Callebaut’s Monterrey facility, and provided the shortfall is not due to Callebaut’s action or inaction, Callebaut has the right to exercise a “put option” for the Monterrey facility (excluding equipment) (the “Put Option”). If Callebaut exercises its Put Option: 1) Hershey will purchase the Callebaut Monterrey facility building and base utility infrastructure at fair market value (to be determined in accordance with a methodology agreed upon by the parties); and 2) Hershey will have the right, but not the obligation, to purchase the equipment located at Callebaut’s Monterrey facility at its fair market value (to be determined in accordance with a methodology agreed upon by the parties). Any equipment Hershey elects not to purchase will be removed from the facility by Callebaut at its cost. Callebaut must exercise the Put Option within two years from the date Hershey’s annual orders from Monterrey fall below the Minimum Threshold Volume threshold (the “Put Period”).The purchase of the facility must be completed within one year of the exercise of the Put Option. During the Put Period operations will continue pursuant to the terms of this Agreement. With Hershey’s consent, Callebaut may sell its capacity between the volume set forth in Exhibit VIII-M (“Target Volume”) pounds and Hershey’s forecasted volume.Hershey’s overhead burden will be reduced proportionately by the incremental sales attained by Callebaut.Callebaut will also use commercially reasonable efforts to reduce its costs in order to reduce the overhead burden assigned to Hershey. 2) Investment by Callebaut A) Except as otherwise agreed by the Parties, Callebaut will invest the necessary capital, including the acquisition of certain machinery purchased or ordered by Hershey, for the construction of a liquid chocolate production facility in Monterrey, Mexico on land owned by Hershey, adjacent to the proposed Hershey facility, and leased to Callebaut as described in Section 5 below.All references to facilities or production hereunder shall be deemed to refer to Hershey’s Monterrey facility or Callebaut’s Monterrey facility, as appropriate.New Products added to Exhibit I-M and any proposed changes to existing Products must be within the then existing technical capability of the Monterrey facility being constructed by Callebaut.Callebaut agrees to provide Hershey with information describing its then-existing technical capabilities. Should Callebaut be required to purchase additional or new 2 capital to manufacture the new or modified Products, the Parties must agree prior to any production hereunder on the relevant conversion cost to be invoiced to Hershey by Callebaut, including the applicable allocation of incremental capital, if any. B) Upon execution of this Agreement Callebaut will assume, and Hershey will assign to Callebaut, all of Hershey’s rights and obligations under the purchase orders for equipment listed on Exhibit II-M hereto (the “Transferred Purchase Orders”). Within ten business days of execution of this Agreement, Callebaut will reimburse Hershey in Dollars for all payments Hershey has made under the Transferred Purchase Orders.The payments and reimbursement amounts for these purchase orders are outlined on Exhibit II-M. 3) Callebaut’s Structure Callebaut will maintain a structure that enables Callebaut to pass on duty free and value added tax (VAT) free equipment, ingredient and material costs to Hershey as allowable under current applicable laws and regulations. If for any reason Callebaut is required to pay duties or value added tax on any equipment, ingredients or components of the Products, other than as a result of a change in any applicable law or regulations, Callebaut agrees not to pass those costs on to Hershey. In the event a change in any such law or regulation pertaining to the duty and value added tax (VAT) free structure should occur that results in an economic impact necessitating Hershey’s cessation of its chocolate activities in its Monterrey facility, Hershey may terminate its obligations under this Agreement.
